Exhibit 10.32

AMENDMENT NO. 2
TO
RIBAPHARM INC. 2002 STOCK OPTION AND AWARD PLAN

                    WHEREAS, pursuant to the resolution of the compensation
committee of the board of directors of Ribapharm Inc. (the “Committee”) dated
December 4, 2002, the Committee has amended the Ribapharm Inc. 2002 Stock Option
and Award Plan (the “Plan”) to make certain changes relating to the consequences
of a Change in Control (as defined in the Plan) or a Transaction (as defined in
the Plan) occurring after December 4, 2002.

                    NOW, THEREFORE, effective as of December 4, 2002, the Plan
is amended as follows:

                             1.           Section 5.10 of the Plan is amended by
the addition of the following language at the end thereof:

 

         “Notwithstanding anything in this Plan to the contrary, in the event
that a Change in Control occurs after December 4, 2002, each Option held by the
Optionee shall (a) become immediately and fully vested on the date of the Change
in Control, (b) become exercisable upon the Change in Control, but not earlier
than the First Exercise Date and (c) notwithstanding any shorter period set
forth in the Agreement evidencing the Option, remain exercisable for the stated
term of the Option.”

 

 

                             2.           Section 13 of the Plan is amended in
its entirety to read as follows:

 

 

                             “13.       Effect of Certain Transactions.

 

 

 

                           Subject to Sections 5.10, 7.7, 8.4(b) and 9.4 or as
otherwise provided in an Agreement, in the event of (a) a liquidation or
dissolution of the Company or (b) a merger or consolidation of the Company (a
“Transaction”), the Plan and the Options and Awards issued hereunder shall
continue in effect in accordance with their respective terms, except that prior
to a Transaction, each Optionee and Grantee shall elect, with respect to all of
such Optionee’s or Grantee’s Options and Awards, either (i) that each
outstanding Option or Award be treated as provided for in the agreement entered
into in connection with the Transaction, (ii) to receive in respect of each
Share subject to any outstanding Options or Awards, as the case may be, upon
exercise of any Option or payment or transfer in respect of any Award, the same
number and kind of stock, securities, cash, property or other consideration that
each holder of a Share was entitled to receive in the Transaction in respect of
a Share; provided, however, that such stock, securities, cash, property, or
other consideration shall remain subject to all of the conditions, restrictions
and performance criteria which were applicable to the Options and Awards prior
to such Transaction, or (iii) to receive





 

in respect of each Option, options on the common stock of  (A) the Surviving
Corporation, if the Surviving Corporation has no Parent immediately following
the Transaction, or (B) the ultimate Parent of the Surviving Corporation, if
there are one or more Parents of the Surviving Corporation immediately following
the Transaction (the “Assumed Options”); provided, however, that in the
reasonable determination of the Committee, (1) the number of shares of common
stock of the Surviving Corporation or ultimate Parent subject to such Assumed
Options immediately after the Transaction shall be equal to the number of Shares
subject to Options immediately before such Transaction multiplied by the ratio
of (x) the fair market value per share of Surviving Corporation or ultimate
Parent common stock as of the date of the Transaction to (y) the fair market
value per Share immediately before such Transaction and (2) the ratio of the
exercise price per Assumed Option to the fair market value per share of
Surviving Corporation or ultimate Parent common stock immediately after the
Transaction shall be the same as the ratio of the exercise price per Option to
the fair market value per Share immediately before the Transaction.  The
treatment of any Option or Award as provided in this Section 13 shall be
conclusively presumed to be appropriate for purposes of Section 12.”

 

 

                             3.           Except as set forth above, all other
provisions of the Plan as in effect immediately prior to the date hereof remain
unchanged and in full force and effect.

-2-